The question upon this demurrer is, the sufficiency in law of the facts pleaded to justify Farrington in leaving the jail limits.
The defendants Ames and Lippitt, sureties, contend, in support of the demurrer, that the matters averred in the plea amount, in law, to a waiver by the plaintiffs of the condition of the bond, and so they are estopped from prosecuting this action. They say that when a party makes a material representation in respect to any matter, for the purpose of inducing another party to act upon it, and the other party does so act in consequence, the party making the representation is estopped from denying it. It is true, as a general rule, that when a person has willfully or designedly induced another to believe a certain state of facts to exist, and to act upon such belief, he is not permitted afterwards to set up a state of facts different from that represented, to the injury of such other party; and this is especially the case when the representations are made fraudulently. 1 Greenleaf's Ev. § 27; 2 Parsons on Cont. 340-3. Thus, a party who holds himself out to the world *Page 281 
as a member of a trading firm, and thereby leads strangers to deal with the firm upon his credit, cannot afterwards, as to such creditor, deny that he was a partner. Such was the case of Hickset al. v. Cram et al. 17 Verm. 449, cited. So, when one publicly represents himself, and acts as if he were the husband of a woman not his wife, he is chargeable for debts incurred by her for necessaries, to the same extent as if the legal relation actually subsisted. And, upon the like principle, a subsequent endorser of negotiable paper is not permitted to deny the genuineness of a prior endorsement. The reason of the rule is obvious. The policy of the law is, that men shall act in good faith towards each other, and to condemn all double dealing. But it is not every representation or admission that operates as an estoppel in pais. Many verbal admissions and statements are daily made to parties in opposite interest, that have no legal effect by way of estoppel. And such statements are always received for this purpose with great caution, because of the liability of their being misunderstood or misrepresented; and especially when it is claimed that verbal statements should operate to release a sealed instrument, and to satisfy and discharge a judgment. So, when the statements, made at different times, are evidently in the nature of one continuous statement, and relate to the same general subject, the whole should be taken in connection and together, for the purpose of determining the just effect of the declaration made. And although it be said estoppels are not favored in law, lest they may exclude the truth, yet when the admission or declaration thus set up is deliberately made, is clear and explicit in its terms, and when, by a fair construction of the language used or act done, taken as a whole, it plainly refers to the subject matter upon which it is claimed to operate, and the party charged has honestly acted upon the statement as if it were true, the party making it, and all who claim in privity with him, are estopped to deny its truth.
The application of these principles governs this case. Here, the defendants, with Farrington, execute a bond, conditioned that he will remain in custody, until "lawfully discharged." He makes application for the benefit of the insolvent act. The plaintiffs say, they will not oppose the application. Before the *Page 282 
petition is heard, one of the defendants (Ames) casually meets the plaintiffs in the street, and commends the course they have taken in reference to this application, and at the same time, and in the same connection, the plaintiffs reply, they "had concluded to let Farrington go."
Is there, in all this taken together, so plain, explicit and deliberate an avowal by the plaintiffs as should authorize a business man to infer that they had before released, or did then release Farrington from custody, whereby they would discharge their judgment against him, as well as his sureties, upon the jail bond? We have thus far assumed that the representations were made by the plaintiffs in person, to the defendants, or some of them. But the record shows, that these several representations were made by C.F. Brownell, Esq., the attorney of the plaintiffs in the original suit against Farrington, and also their acting, and no doubt authorized, counsel, at the first hearing of Farrington's petition. And so at the argument, the question arose, and has been considered, how far the acts or admissions of an attorney, after final judgment, bind the client by virtue of this general relation. The rule is, that the powers and duties of an attorney cease when final judgment has been rendered; Craryet al. v. Turner, 6 J.R. 53; Jackson et al. v. Bartlett, 8 Ib. 361; Holker et al. v. Parker, 7 Cranch, 436, and cases cited; or, at least, when execution has been sued out. Certainly, he has no power to discharge an execution, except upon full payment; and this right, if such exists, rests more upon the presumed acquiescence of the client than upon any authority, the result of the general relation that subsists between them.
If it be said, that here the attorney was specially authorized, — no such special authority is distinctly averred; and if claimed, it should have been averred, since it is matter which the plaintiffs were at liberty to traverse; for it is not denied that the plaintiffs might have discharged Farrington from commitment, as well by an agent as by themselves. But a more grave difficulty is found in the fact, that the statements, whether regarded as the statements of the plaintiffs or of Mr. Brownell the attorney, relate not to Farrington's commitment upon the original execution, but to his proceedings in insolvency. The defendant's plea, taken as a *Page 283 
whole, shows this. What transpired in court, expressly related to the petition and only to the petition, and taken in connection (for they are obviously connected in the plea) with what afterwards occurred in the street, and by every rule of fair and just construction, they can bear no other interpretation.
If it be said the attorney should have used language more precise, and so have excluded the conclusion of Farrington's discharge, it was equally his duty, and that of his sureties, to have placed the question of his actual discharge upon higher grounds than those of a doubtful implication.
The demurrer is therefore sustained.